Beck, J.
1. As a rule, that a witness after the trial of a.ease states that he made a mistake in his testimony will not cause a new trial. Especially is this true where there are other witnesses who have not changed their testimony, and who testified substantially to the same facts as those testified to by the witness first mentioned. O’Kelly v. Felker, 71 Ga. 775; Clark v. State, 117 Ga. 254 (43 S. E. 853).
2. The court’s instruction to the jury that “when one has been actually in possession of land for more than seven years under a claim of right, such claim shall be respected by the proeessioners,” is not objectionable on the ground that this charge “is not applicable to processioning cases.” Johnson v. Reeves, 133 Ga. 822 (66 S. E. 1081).

Judgment affirmed.


All the Justices concur.